TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2013



                                       NO. 03-12-00703-CV


                                     Mabel Sustaita, Appellant

                                                 v.

San Angelo Independent School District and Carol Ann Bonds, Superintendent, Appellees




        APPEAL FROM 51ST DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
     DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




IT APPEARING to this Court that the appellant has failed to pay or make arrangements to pay

for the clerk’s record; has not submitted a status report regarding this appeal and, accordingly,

has failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that

the appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant

pay all costs relating to this appeal both in this Court and the court below; and that this decision

be certified below for observance.